DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 17/091214. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9669151. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims while being more specific would anticipate the currently recited claims without the need of a secondary reference.  Such anticipation is indicative of an improper extension of patented subject matter.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10773011. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the currently recited claims without the need of a secondary reference.  Such anticipation is indicative of an improper extension of patented subject matter.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10617813. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the currently recited claims without the need of a secondary reference.  Such anticipation is indicative of an improper extension of patented subject matter.
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 includes the symbol “=” where it appears such symbol is in error.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., US 2004/0228829 (Roberts, of record) in view of Manica, US 5679245 (Manica, of record).
Regarding claim 14, Roberts discloses an extracorporeal system (abstract, fig. 4) comprising at least three adsorbent materials (REF 414, 418, 432, ¶ 0069), a self-monitoring mode that detects minor problems associated with treatment (¶ 0081), and a computer system (¶ 0081).  
Roberts does not disclose a system comprising an access disconnection detector.  However, Manica discloses extracorporeal treatment systems (abstract, figs. 1-4) comprising an access disconnection detector (C17/L50-C18/L10).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the system of Roberts to include an access disconnection monitor as described in Manica in order to prevent unsafe operation of an extracorporeal system and dangerous conditions for a patient undergoing treatment via said extracorporeal system.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Manica as relied upon in the rejection of claim 14 set forth above, and in further view of Tennison et al., US 2013/0072845 (Tennison, of record). 
Regarding claim 15, while Roberts (in view of Manica) discloses adsorbent materials comprising activated carbon (¶ 0043) mixed with a variety anionic/cationic exchange resins (¶ 0047, 0060, 0067), Roberts does not explicitly disclose using synthetic carbon particles.  However, Tennison discloses using synthetic carbon particles in extracorporeal blood treatment systems (abstract).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the system of Roberts (in view of Manica) to utilize synthetic carbon particles as described in Tennison since they have been shown to be equally effective in adsorbing toxins present in blood (Tennison, abstract).
Regarding claims 16-17, modified Roberts does not disclose the ratio of carbon materials to the various resins.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed ratios since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Manica as relied upon in the rejection of claim 14 set forth above, and in further view of Lawin et al., US 5451406 (Lawin).
Regarding claims 18-20, Roberts (in view of Manica) does not disclose using glucan or dextran as compatibilizer coatings for the carbon materials.  However, Lawin discloses that it is common to use glucan or dextran coatings on carbon materials for the purposes of biocompatibility (C4/L22-40).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the system of Roberts (in view of Manica) to include biocompatible coatings described in Lawin in order to make the carbon material more compatible for contacting biological fluids such as blood.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779